DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “optical transmitter” in claims 8 and 9 is used by the claims to mean “wavelength filter,” while the accepted meaning is “a set of equipment used to generate and transmit optical waves carrying messages or signals.” The term is indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp (US 2003/0147126) in view of Sugiya  et al. (US 5,859,725).
With regard to claim 1, Rapp discloses  an optical amplifying device (Fig. 7) comprising:
an optical propagation path  (1 to 4) including an optical amplifier (32) to amplify input light;
 an excitation light source (pump lasers 24 and 28) to generate excitation light to excite the optical amplifier; 
a first optical receiver (21) to detect power of the input light in the optical propagation path before being amplified by the optical amplifier;
a second optical receiver (27)  to detect power of the light in the optical propagation path after being amplified by the optical amplifier;
a third optical receiver (12) to detect power of light  (backward amplified spontaneous emission ASE) having a traveling direction opposite to that of the input light in the optical propagation path; and
a controller (computer 22) to control the excitation light source on a basis of input and output light power levels, and the output power level being power of light detected by the second receiver. (para. [0057]
Rapp does not specifically disclose the controller controls the excitation light source on the basis of input light power level being a sum of power of light detected by the first optical receiver and the third optical receiver.  However, in the same field of endeavor, Sugiya teaches an optical power monitor for an optical amplifier. Specifically, Sugiya teaches (4th col. lines 35-44) that an optical power monitor is supplied with a signal spectrum and noise (ASE) power, so that a total input power of the optical signal is given by 
Eq. (1), Pin = 2 Psig + 2 PASE
Sugiya teaches that  backwards ASE is monitored and the resulting electrical signal is used to shutdown the pump light for the optical amplifier  by the control circuit (110)  (10th col. lines 22-28, 47-57).  Further, it is known in the prior art to monitor the input light signal to an optical amplifier, so that when the signal light is cut off, the pumping of the optical amplifier is shut down  (1st col. lines 37-43). One skilled in the art, e. g. an optical engineer, would have found it obvious to employ these teaching of Sugiya applied to the optical amplifier Rapp, by combining (summing) the powers obtained from the first receiver (representing the input signal light) and the third receiver (representing the backwards ASE 
	With regard to claims 2-3, the input light is signal light having multiple wavelengths multiplexed (Rapp, [0004]).
	With regard to claim 6, the combiner ( Rapp, Fig. 7, element 25, within amplifier stage 33) combines the excitation light and the input light in the propagation path before the input light is amplified. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp and Sugiya as applied to claims 1 and 6 above, and further in view of Frolov et al. (US 2003/0142388).
With regard to claim 7, neither Rapp nor Sugiya disclose that the optical amplifier has a combiner to combine the excitation light and the input light after being amplified by the amplifier in a propagation path through which the input light after being amplified by the optical amplifier propagates (i. e. the pump light counterpropagates relative to the signal light). However, Frolov teaches in the same field of endeavor, an optical amplifier in which the combiner is configured for counterpropagating (backwards)  pump light to be combined with the amplified signal light (in the forward direction, Fig. 3 and para. [0032]) .  It would have been obvious to on skilled in the art, e. g. an optical engineer, to configure one or more of the pump lights to counter propagate as taught by Frolov, in the optical amplification system of Rapp and  as modified by Sugiya, for the purpose of more uniform optical pumping along the fiber especially when the output signal power is high. Crosstalk between co-propagating and counter-propagating pumps are reduced because the pump light wavelengths may be widely separate [0031].
	With regard to claims 8-9, neither Rapp nor Sugiya discloses that the optical propagation path has an optical filter between the position where the power of the light is detected by the third optical receiver, and the combiner or the optical amplifier (doped fiber). However, in the same field of endeavor, Frolov teaches that when counterpropagating pump having similar wavelengths are included, .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on April 18, 2019 and Oct. 18, 2018 have been considered by the Examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645